Citation Nr: 0423401	
Decision Date: 08/25/04    Archive Date: 09/01/04	

DOCKET NO.  02-21 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) on account of 
the need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's claim for 
special monthly pension.  The case is now ready for appellate 
review.

The Board notes that records of the veteran's more recent VA 
outpatient treatment were added to the claims folder after 
the folder had been forwarded to the Board for appellate 
review.  Although some of these records appear to be 
duplicates of records already on file, it is unclear whether 
the RO previously reviewed the remainder of these records, 
and there is no supplemental statement of the case subsequent 
to their inclusion in the claims folder.  See 38 C.F.R. 
§§ 19.9. 19.31 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Board considered remanding the appeal to the RO 
for initial consideration of this evidence, but because this 
evidence is largely irrelevant to the issue of entitlement to 
SMP, because none of this evidence supports the veteran's 
claim for SMP, and because such remand would only result in 
an inordinate delay in a final decision on appeal, the Board 
elected not to remand the appeal for this limited purpose.  
The Board finds no prejudice to the veteran in considering 
this evidence in the first instance, because there is simply 
no reasonable possibility that this evidence could result in 
an allowance by the RO of the benefit sought by the veteran 
in this appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran is not blind and is not a patient in a 
nursing home and he does not require regular assistance from 
others in performing the activities of daily living or to 
protect himself from the hazards or dangers incident to his 
daily environment.

3.  The veteran is not bedridden or confined to the premises 
of his house.


CONCLUSION OF LAW
The veteran does not meet the criteria for entitlement to 
special monthly pension on account of the need for regular 
aid and attendance or at the housebound rate.  38 U.S.C.A. 
§§ 1155, 1502, 1521, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
requires that VA notify claimants of the evidence necessary 
to substantiate claims, and to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the RO 
specifically provided the veteran with notice of the enhanced 
duties to assist and notify in VCAA, of the evidence 
necessary to substantiate his claim for special monthly 
pension, and of the evidence that was still necessary for him 
to submit, and which offered to assist him in the collection 
of any evidence he might reasonably identify, in notification 
posted to him in June 2002, prior to the initial adverse 
adjudication of this claim in August 2002.  

The veteran was notified of the regulations implementing VCAA 
and the specific laws and regulations governing entitlement 
to SMP, including a statement of the evidence considered in 
reaching a decision, in statements of the case issued in 
November 2002 and July 2003.  The veteran was provided a VA 
examination specifically to evaluate his need for aid and 
attendance (or housebound status) in March 2002.  The veteran 
availed himself of the opportunity of presenting sworn 
testimony at a hearing before the RO in July 2003.  All 
evidence of the veteran's ongoing care and treatment with VA 
has been collected and added to the claims folder.  The 
veteran does not contend and the evidence on file does not 
indicate that there remains any additional evidence which has 
not been collected for review.  

The Board finds that there is no reasonable likelihood that 
any additional relevant evidence is available for collection 
and review.  The Board also finds that the veteran was 
clearly advised of the evidence he must submit and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C.A. § 1155.

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an additional rate of pension is payable.  
38 U.S.C.A. § 1521(d).  For pension purposes, a veteran shall 
be considered to be in need of regular aid and attendance:  
(1) If he is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) he 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) he establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

In determining the need for regular aid and attendance, 
consideration will be given to the veteran's ability or 
inability to dress or undress, keep ordinarily clean and 
presentable, feed himself, and attend to the wants of nature.  
The physical or mental incapacity of the veteran, his ability 
to protect himself from hazards or dangers incident to the 
daily environment, and the veteran's condition as a whole 
should be considered.  The particular personal functions the 
veteran is unable to perform and the actual necessity of 
personal assistance from others will also be considered.  
38 C.F.R. § 3.352(a).  

The monthly rate of pension otherwise payable to a veteran 
who is entitled to pension, and who does not qualify for 
increased pension based upon the need of regular aid and 
attendance may be increased if, in addition to having a 
single permanent disability rated as 100 percent under 
regular schedular evaluation, the veteran:  (1) Has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanently disability rated as 100 percent disabling, and 
involving different anatomical segments or bodily systems; or 
(2) the veteran is substantially confined as a direct result 
of his disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351.  

Analysis:  Historically, the veteran has been in receipt of a 
permanent and total disability rating for pension purposes 
since October 1989.  His disabilities have been identified 
as:  Arthritis of the cervical and lumbar spine, with a 
30 percent rating; dysthymic disorder with depression, with a 
30 percent rating; renal insufficiency, with a 30 percent 
rating; left knee arthritis, with a 20 percent rating; right 
knee arthritis, with a 20 percent rating; diabetes mellitus, 
with a 20 percent rating; hypertension, with a 10 percent 
rating; sinusitis, with a 10 percent rating; and, aphasia due 
to a cerebrovascular accident, with a 50 percent evaluation.  
The combined evaluation for pension purposes is 90 percent.

In August 2001, the veteran requested that his pension be 
reinstated because he had been divorced from his wife.  In 
reestablishing pension, the RO scheduled the veteran for a VA 
examination for evaluation of his possible qualification for 
special monthly pension, which was conducted in March 2002.  
The veteran was age 73 and he was noted to have a normal 
posture and general appearance.  With respect to his upper 
and lower extremities, it was recorded that he had no 
significant restriction.  He was able to feed himself, to 
button clothes, shave, and attend to the wants of nature.  
There were also no significant restrictions of the spine, 
although it was noted that he had arthritis of the knees.  It 
was noted that he was able to care for himself, although his 
daughter assisted him in cleaning the house, cooking and 
washing clothes.  It was noted that there was no restriction 
in his abilities to leave his home or immediate premises.  It 
was also noted that he had no aids such as canes, braces or 
crutches.  The physician conducting this examination 
concluded that the veteran did not require daily skilled 
service.  

In testimony at a personal hearing conducted at the RO in 
July 2003, the veteran indicated that his physical condition 
had recently deteriorated.  He said that "when I'm through 
with cleaning up my house a little bit, I get kind of 
tired."  He reported that "sometimes my daughters come and 
cook for me a little bit, and wash the clothes and mop the 
floors and so forth . . . because that would be very hard for 
me."  It was reported that one daughter took care of the 
veteran's finances and another cooked, cleaned and washed for 
him.  It was reported that the veteran lived near the local 
VA medical center and that he did volunteer work there four 
hours per day, five days per week.  It was reported that he 
otherwise mostly stayed inside his home.  The veteran's 
daughter testified that it was necessary that she cook, clean 
and wash for him, and that she be available to sort and 
dispense his medication, and to take him to the hospital if 
necessary.  The veteran reported that he owned his own car 
and that he would drive it during daytime hours.  The veteran 
testified that he was able to bathe and dry himself and use 
toilet facilities without any problems.  

VA outpatient treatment records reflect the veteran's routine 
care and treatment for various disabilities.  In November 
2002, the veteran was provided a left carotid endarterectomy 
with angioplasty.  In January 2003, he was hospitalized for 
two days with a pseudoaneurysm of the right common femoral 
artery, which was successfully treated with ultrasound and 
injections.  The veteran was hospitalized for several days in 
July 2003 for hyperkalemia (high potassium content of blood) 
which was probably related to dysfunctional kidneys.  None of 
the inpatient and outpatient treatment records, however, 
indicate or substantiate that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes or concentric contraction of the visual 
field to 5 degrees, or that he is a patient in a nursing 
home.  These records also do not indicate a factual need for 
the regular aid and attendance of another despite the 
veteran's multiple physical disabilities.  These records 
clearly indicate that for at least the last three years, the 
veteran works as a volunteer at the VA medical center for 
four hours per day, five days per week.  

A diabetic examination of the feet in April 1998 noted no 
ulcer or abnormal shape or weakness in the ankle or foot.  
Although the veteran did not report for his VA examination 
with a cane, it is recorded in October 2001, that the veteran 
was issued with an adjustable cane and instructed in its use, 
and that he was able to use it safely, independently and 
effectively.  In this regard, "treatment goals were easily 
accomplished by this veteran."  

In February 2001, the veteran was provided a kinesiotherapy 
assessment, at which time strength of the upper and lower 
extremities was recorded as 4 of 5, and range of motion of 
the upper and lower extremities was recorded as 3 of 3.  The 
veteran's balance for sitting and standing was within normal 
limits, and his endurance was within functional limits.  His 
independent ability to walk was 7 of 7.  There was no noted 
handicap and his principal impairment was noted to be 
declining eyesight.  He was provided a series of exercises 
and strength training and it was recorded  that the treatment 
goals were within his ability to be achieved.

In March 2003, another kinesiotherapy assessment noted that 
the veteran had 4 of 5 strength in the upper and lower 
extremities, and 3 of 3 in range of motion of the upper and 
lower extremities.  Balance was good, and the veteran's 
ability to walk was recorded as 6 of 7.  He was provided a 
series of exercises and weight training three times per week, 
and it was again noted that his potential for rehabilitation 
was good if his attendance was good.  In April 2004, the 
veteran was still noted to be participating in strength and 
stamina training and he continued to use a cane to assist 
with ambulation which he did safely and independently.  That 
same month, the veteran completed forms to participate in the 
"national golden age games."  

In December 2003, in assessing the veteran's dysthymia with 
depression, it was recorded that he reported no physical 
limitations in performing the duties of his volunteer work.  
He continued to perform successfully in his job and 
socialized well with others, and stated that this position 
was beneficial to him and he enjoyed interacting with others 
during the job.  

The preponderance of the evidence of record is against the 
veteran's claim for entitlement to special monthly pension on 
account of a need for regular aid and attendance of another, 
and certainly does not show that the veteran is housebound.  
The evidence does not show that the veteran is unable to 
dress, wash, or feed himself, or attend to the needs of 
nature.  Although his daughter testified that she daily 
assisted the veteran with housekeeping, cooking, and washing 
clothes, and assisted him with his medications, the 
preponderance of the evidence on file does not reveal that 
the veteran is unable to perform these functions 
independently.  

The veteran, although certainly affected by a collection of 
significant disabilities as identified above, is not shown to 
have physical limitations or restrictions of the upper or 
lower extremities, spine, trunk or neck, which render him 
unable to walk or even operate an automobile, at least during 
day light hours.  Although the veteran has needed to be seen 
in hospitals on several brief occasions over the years, the 
evidence does not demonstrate that he is unable to cope with 
the hazards of his environment, or to take care of the 
activities of daily living.  He is certainly not blind or a 
patient in a nursing home, and he is not bedridden.  

The evidence does not establish that the veteran is so 
helpless as to need the regular aid and attendance of another 
individual, and he appears to be able to function well 
without such assistance as described by law and regulations 
pertaining to special monthly pension.  38 C.F.R. §§ 3.351, 
3.352.  The fact that the veteran's daughter provides 
assistance in the veteran's daily living does not itself 
establish that the assistance provided is necessitated by the 
veteran's physical and/or psychiatric disabilities.  The 
veteran is certainly not confined to his dwelling or the 
immediate premises and is not institutionalized.  The 
evidence shows that the veteran is apparently able to leave 
his house at will, and indeed has functioned very well in a 
volunteer work environment performing duties at the local VA 
medical center for 20 hours per week for the last several 
years.  The veteran also does not have a single 100 percent 
schedular evaluation with additional disabilities 
independently ratable at 60 percent or more.  


ORDER

Entitlement to special monthly pension on account of the need 
for regular aid and attendance or at the housebound rate is 
denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



